MEMORANDUM **
*953Douglas W. Teeter, Sr., appeals the district court’s order directing the disbursement of trust account funds to non-party California Bank and Trust. We dismiss for lack of jurisdiction.
The district court’s January 4, 2001 order was a final decision under 28 U.S.C. § 1291 because it fully adjudicated all of the issues and clearly evidenced the judge’s intention that it be the court’s final act. See Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945); In re Slimick, 928 F.2d 304, 307 (9th Cir.1990). The order was not interlocutory, so Teeter’s reliance on 28 U.S.C. § 1292(a)(2) is misplaced. The district court’s February 8, 2001 order was merely ministerial and is not an appealable order. See American Ironworks & Erectors, Inc. v. North American Construction Corp., 248 F.3d 892, 898 (9th Cir.2001). Therefore, Teeter’s notice of appeal filed March 2, 2001 is untimely. See Fed. R.App. P. 4(a)(1)(A).
Given our lack of jurisdiction, we do not consider any other issues raised on appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.